WILSON, Circuit Judge,
dissenting:
The Constitution and common sense usually dictate the same result. This case is no exception. An important constitution*914al right is at stake, and Alabama can easily honor that right; all Alabama needs to do is afford Thomas Arthur access to a telephone. Both the Constitution and common sense say Alabama should do just that,
Arthur asked Alabama if one of his designated execution witnesses, his attorney, could have access to a telephone during his execution. Alabama could have easily granted this request. Affording the attorney-witness access to a telephone, such as an already existing landline, would impose no real burden. But Alabama said no. Deprived of access to a telephone, Arthur will be unable to seek legal redress if, during the execution process, Alabama begins to subject him to cruel and unusual punishment. Arthur’s right of access to the courts will be thwarted. So, he filed this action, raising, an access-to-courts claim.
Arthur is entitled to proceed past the pleadings stage on his access-to-courts claim. The claim is a viable constitutional claim, and it is not time barred.
I. BACKGROUND
Alabama plans to execute Arthur on May 25, 2017. Arthur’s attorney will attend the execution as a witness.1 In October 2016, Arthur wrote a letter to the Alabama Department of Corrections requesting permission for his attorney to possess a cell phone during the execution or, alternatively, for his attorney to be afforded access to a Department landline during the execution. The Department, in November 2016, denied the request entirely.2
Alabama’s denial prompted Arthur to immediately file an access-to-courts claim under 42 U.S.C. § 198B seeking an order that requires Alabama to afford him access to a telephone. According to Arthur, Alabama’s refusal to afford him access to a telephone will bar his access to the “courthouse door” if his execution goes awry—a likely possibility, he contends, given that Alabama uses a controversial lethal-injection cocktail and botched at least two recent executions.
The district court dismissed Arthur’s case under Rule 12(b)(6) of the Federal Rules of Civil Procedure, finding that his access-to-courts claim is not legally viable and that the claim is barred by the two-year statute of limitations for § 1983 claims arising in Alabama. The court concluded that (1) the claim is not a viable access-to-courts claim because a death row prisoner does not have a right of access to *915the courts during his execution process and (2) the claim is time barred because the Department has had a policy since 2012 that prohibits prison visitors from possessing cell phones.
II. STANDARD OF REVIEW
The standard of review in this case is critical. The Supreme Court has discussed the standard for reviewing a Rule 12(b)(6) dismissal at length, providing our court detailed instructions. We must follow the Court’s instructions at each step and avoid a mere formulaic recitation of the standard.
We review de novo a Rule 12(b)(6) dismissal, limiting our “consideration to the pleadings and exhibits attached thereto.” Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (per curiam). We must accept all the plaintiffs allegations as true and construe them “in the light most favorable to the plaintiff.” Lopez v. First Union Nat’l Bank of Fla., 129 F.3d 1186, 1189 (11th Cir. 1997). We must also “draw on [our] judicial experience and common sense” and take into account the specific “context” surrounding the allegations. See Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S.Ct. 1937, 1950, 173 L.Ed.2d 868 (2009); Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1062 n.5 (11th Cir. 2010) (“[A] district court must examine a claim’s context and draw on the court’s judicial experience and common sense, when evaluating whether a complaint sufficiently pleads a claim.... ” (internal quotation marks omitted)). If, viewing the plaintiffs allegations through this lens, we conclude that the allegations support a plausible claim for relief, we must reverse the dismissal. See Iqbal, 556 U.S. at 678, 129 S.Ct. at 1949.
And in reviewing a Rule 12(b)(6) dismissal based on the statute of limitations, we must reverse unless the plaintiffs pleadings on their face “show that relief is [time] barred.” See Jones v. Bock, 549 U.S. 199, 215, 127 S.Ct. 910, 920-21, 166 L.Ed.2d 798 (2007); Grossman, 225 F.3d at 1231-32 (“A complaint may not be dismissed pursuant to Rule 12(b)(6) unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” (internal quotation marks omitted)). Affirmative defenses such as the statute of limitations usually must be pleaded and proven by the defendant, so if a question exists as to whether the plaintiffs claim is time barred, dismissal is inappropriate. See Jones, 549 U.S. at 215, 127 S.Ct. at 920-21; Bryant v. Rich, 530 F.3d 1368, 1379-80 (11th Cir. 2008) (Wilson, J., concurring in part and dissenting in part) (“Our usual practice is to consider affirmative defenses, such as ... [the] statute of limitations, on summary judgment....”).
III. THE RIGHT OF ACCESS TO THE COURTS
All “prisoners have a constitutional right of access to the courts.” See Bounds v. Smith, 430 U.S. 817, 821, 97 S.Ct. 1491, 1494, 52 L.Ed.2d 72 (1977). The right is fundamental, “grounded in the First Amendment, the Article IV Privileges and Immunities Clause, the Fifth Amendment, and/or the Fourteenth Amendment.” Chappell v. Rich, 340 F.3d 1279, 1282 (11th Cir. 2003) (per curiam); see also Bounds, 430 U.S. at 828, 97 S.Ct. at 1498. It protects prisoners from “imminent official interference with [them] presentation of claims to the courts.” Lewis v. Casey, 518 U.S. 343, 349, 116 S.Ct. 2174, 2179, 135 L.Ed.2d 606 (1996). “[A]ccess to the courts must be more than merely formal; it must also be adequate, effective, and meaningful.” Chappell, 340 F.3d at 1282. A state “need not literally bar the courthouse door” to violate the right. Id. at 1283 (internal quotation marks omitted). Rather, a *916state can violate the right by, for example, failing to afford a prisoner who seeks to pursue a constitutional claim access to a law library or some other form of legal assistance. See Bounds, 430 U.S. at 828, 97 S.Ct. at 1498.
Of course, the right of access to the courts is not an “abstract, freestanding right to a law library or legal assistance.” Lewis, 518 U.S. at 351, 116 S.Ct. at 2180. “Meaningful access to the courts is the touchstone” of the right. Id. at 351, 116 S.Ct. at 2180 (emphasis added). And therefore a prisoner can establish “actual injury” to the right only by showing that the state is impeding his pursuit of an “arguably actionable” constitutional claim. See id. at 349-51, 116 S.Ct. at 2179-80.
The “doctrine of standing” requires a prisoner to establish such actual injury. Id. at 349, 116 S.Ct. at 2179. The prisoner can satisfy this requirement by showing that the state has already impeded his pursuit of a nonfrivolous claim. See id. at 349, 116 S.Ct. at 2179 (“It is for the courts to remedy past or imminent official interference with individual inmates’ presentation of claims to the courts.”). Or if the prisoner seeks injunctive relief, he can show that an imminent threat exists that the state will impede his pursuit of a nonfrivolous claim. See id. at 349, 116 S.Ct. at 2179. But consistent with general standing principles, the prisoner must show that the threat is “real and immediate.” See Shotz v. Cates, 256 F.3d 1077, 1081 (11th Cir. 2001) (internal quotation marks omitted); Cody v. Weber, 256 F.3d 764, 770 (8th Cir. 2001) (“[T]he actual injury requirement derives ultimately from the doctrine of standing, which directs that courts not get involved unless a constitutional violation has occurred or there is a real and immediate threat of such a violation.” (citation omitted)). That means the prisoner must establish a “sufficient likelihood” that he will (1) suffer harm to his constitutional rights and (2) be thwarted from seeking legal redress for the harm. See Wooden v. Bd. of Regents of Univ. Sys. of Ga., 247 F.3d 1262, 1283 (11th Cir. 2001) (“[T]o have standing to obtain forward-looking relief, a plaintiff must show a sufficient likelihood that he will be affected by the allegedly unlawful conduct in the future.”). An imminent threat of the state impeding a constitutional claim exists only if the prisoner establishes both a real and immediate claim and real and immediate interference with the claim.
IY. THE DISTRICT COURT ERRED IN DISMISSING ARTHUR’S ACCESS-TO-COURTS CLAIM
Arthur asserts that Alabama’s refusal to afford him access to a telephone during his execution process imminently threatens, his right of access to the courts. Alabama’s method of execution, Arthur argues, poses a real and immediate threat of Eighth Amendment harm, but absent access to a telephone, he will be completely denied access to the courts to seek relief from that harm.
Arthur’s access-to-courts claim is legally viable and timely.
A.
The district court erred in finding that Arthur’s access-to-courts claim is not legally viable. Death row prisoners have a right to access the courts during the execution process, and Arthur’s pleadings establish—at the very least—a plausible claim for access-to-courts relief.
1.
The right of access to the courts is a fundamental right that exists until a death row prisoner’s life is taken. The right does not vanish when a prisoner enters the *917execution chamber and the state begins to tinker with the machinery of death. See Jones v. Comm’r, Ga. Dep’t of Corrs., 812 F.3d 923, 941 (11th Cir. 2016) (Jordan, J., dissenting from denial of rehearing en banc) (“‘[A] prisoner under a death sentence remains a living person, and consequently has an interest in his life’ that is protected by the Due Process Clause and which entitles him to ‘some minimal procedural safeguards.' ” (quoting Ohio Adult Parole Auth. v. Woodard, 523 U.S. 272, 288-89, 118 S.Ct. 1244, 1253-54, 140 L.Ed.2d 387 (1998) (O’Connor, J., concurring in part and concurring in the judgment))).
Indeed, this must be the case given that a death row prisoner’s Eighth Amendment right not to be subjected to cruel and unusual punishment exists until his life is taken. See In re Kemmler, 136 U.S. 436, 447, 10 S.Ct. 930, 933, 34 L.Ed. 519 (1890) (recognizing that the Eighth Amendment protects individuals from “a lingering death”); McGehee v. Hutchinson, No. 17-00179, slip op. at 57, 2017 WL 1381663 (E.D. Ark. Apr. 15, 2017) (“[A prisoner’s Eighth Amendment] right[s] attach[ ] until his successful execution.” (quoting Coe v. Bell, 89 F.Supp.2d 962, 966 (M.D. Tenn.), vacated as moot by 230 F.3d 1357 (6th Cir. 2000))). Because the prisoner retains this Eighth Amendment right until his life is taken, he also retains his right of access to the courts. Without the right of access to the courts, the prisoner’s Eighth Amendment right would be no right at all. See McCray v. Sullivan, 509 F.2d 1332, 1337 (5th Cir. 1975) (“An inmate’s right of unfettered access to the courts is as fundamental a right as any other he may hold. All other rights of an inmate are illusory without it.” (internal quotation marks omitted)).3 Without the right of access to the courts, the execution chamber would become a black box shielded from constitutional scrutiny.
2.
Arthur’s allegations are sufficient to support a claim that Alabama will violate his right of access to the courts during his execution process. He has established imminent actual injury to this right. A sufficient likelihood exists that Arthur will suffer harm to his Eighth Amendment rights during the execution, and there is no question that Alabama, by refusing to afford him access to a telephone, will impede him from seeking legal redress for the harm. See Lewis, 518 U.S. at 349-50, 116 S.Ct. at 2179; Wooden, 247 F.3d at 1283.
First, Arthur has, at this stage in the proceedings, established a real and immediate Eighth Amendment claim. Taken as true and in the light most favorable to Arthur, his allegations support a plausible inference that he will suffer actionable Eighth Amendment harm during his execution process. Arthur alleges that Alabama’s method of execution (lethal injection using midazolam as a sedative) will cause him to suffer “agonizing pain.” And in support thereof, he asserts, among other things, that (1) Alabama’s reliance on midazolam caused Alabama to botch two recent executions, see O’Shea v. Littleton, 414 U.S. 488, 496, 94 S.Ct. 669, 676, 38 L.Ed.2d 674 (1974) (“[P]ast wrongs are evidence bearing on whether there is a real and immediate threat of repeated injury.”); (2) because of his “unique health circumstances,” Alabama’s lethal-injection cocktail will cause him to suffer a painful heart attack; and (3) he could suffer a “paradoxical reaction to midazolam.” Ar*918thur has established a sufficient likelihood that an Eighth Amendment claim will arise during his execution.
Second, Alabama’s refusal to afford Arthur access to a telephone will impede his pursuit of that Eighth Amendment claim.4 The refusal is an “imminent official interference” with Arthur’s right of access to the courts. See Lewis, 518 U.S. at 349, 116 S.Ct. at 2179. Arthur will have no access to the courts—much less meaningful access— if Alabama bars “telephonic access to the courts,” then straps him to a gurney and begins to subject him to a cruel and unusual execution process. See McGehee, slip op. at 58-59, 2017 WL 1381663 (holding that a group of death row prisoners, who asserted that Arkansas failed to guarantee “reasonable telephonic access to the courts” during their executions, “sufficiently alleged” an access-to- courts claim). Alabama’s refusal to afford Arthur access to a telephone is no different than a hypothetical policy that bars a prisoner in solitary confinement from sending mail. The solitary-confinement prisoner is completely denied access to the courts to raise a claim challenging how his sentence is being carried out. So too is Arthur. Without access to a telephone, Arthur will have no access to the courts to raise a claim challenging how his sentence (his execution) is being carried out. Alabama is plainly interfering with Arthur’s right of access to the courts. See Bounds, 430 U.S. at 822, 97 S.Ct. at 1495 (“[T]he state ... may not abridge or impair [a prisoner’s right to apply to a federal court for [constitutional relief.]”).
The Majority, however, concludes that Arthur’s allegations do not establish imminent actual injury because the allegations do not show a sufficient likelihood that Arthur will suffer Eighth Amendment harm during his execution process. But in so concluding, the Majority fails to adhere to the proper standard of review for Rule 12(b)(6) dismissals—it subjects Arthur to a more rigid standard than is permitted at this stage.
This case is only at the pleadings stage, and Arthur need only offer allegations sufficient to make a threshold showing of imminent actual injury. He must simply set forth “general allegations” that, when taken as true and in the light most favorable to him, “suffice[ ] to claim injury ... and hence standing to demand remediation.” See Lewis, 518 U.S. at 357, 116 S.Ct. at 2183. Yet the Majority takes Arthur’s allegations about midazolam and Alabama’s two recent executions neither as true nor in the light most favorable to him. The Majority instead engages in factfind-ing by reviewing websites and newspaper articles and decides that midazolam is not dangerous and that the two recent executions were not botched. See Maj. Op. at 909-11 & nn.12, 13. Also, the Majority opines that, because Arthur failed to show in a different proceeding that Alabama’s lethal-injection cocktail poses a substantial risk of Eighth Amendment harm, his allegations in this ease about the threat of Eighth Amendment harm are inadequate. See id. at 31. But here, Arthur need only establish a risk of Eighth Amendment *919harm that is sufficient to support standing; he does not need to satisfy the more rigorous burden of showing a substantial risk of harm.
When we follow the Supreme Court’s instructions for reviewing Rule 12(b)(6) dismissals, Arthur has alleged more than enough to establish a real and immediate threat of Eighth Amendment harm. We know Arthur will enter Alabama’s execution chamber in the coming days. We know Alabama will inject midazolam into him even though, according to Arthur, Alabama botched two recent executions' using midazolam. And based on judicial experience, see Iqbal, 556 U.S. at 679, 129 S.Ct. at 1950, we know the use of midazolam as a lethal-injection drug has led to botched executions across the country, see, e.g., Arthur v. Dunn, 580 U.S. -,-, 137 S.Ct. 725, 733, 197 L.Ed.2d 225 (2017) (Sotomayor, J., joined by Breyer, J., dissenting from denial of certiorari) (“Science and experience are now revealing that, at least with respect to midazolam-centered protocols, prisoners executed by lethal injection are suffering horrifying deaths.... ”).
But even if Arthur did not establish that Alabama’s method of execution poses a specific threat of Eighth Amendment harm, I would, for practical reasons, find problematic the Majority’s rejection of Arthur’s claim. Because of the unique circumstances surrounding executions, I do not believe that dismissal of claims like Arthur’s based on the actual-injury standing requirement is tenable. Considering the risks inherent to the execution process, I would, even absent the specific threats identified by Arthur, have difficulty concluding that he faces only a “hypothetical” or “conjectural” threat of Eighth Amendment harm and actual injury to his right of access to the courts. See Shotz, 256 F.3d at 1081 (internal quotation marks omitted). Moreover, denying Arthur’s claim based on actual injury leads to a seemingly paradoxical result. We reject the claim because Arthur has not shown injury to his right of access to the courts, but in doing so, we forever preclude him from bringing a claim—even if his right is injured during his execution process. Denied access to a telephone, Arthur will not be able to access the courts during the execution. And because he will never exit the execution chamber, if his right of access to the courts is injured during the execution, he will never be able to vindicate the right.5
B.
The district court also erred in finding that Arthur’s access-to-courts claim is time barred. Arthur’s pleadings do not on their face “show that relief is [time] barred.” See Jones, 549 U.S. at 215, 127 S.Ct. at 920-21.
In access-to-courts cases, the statute of limitations begins to run “only when the [prisoner] knew or should have known that [he] ha[s] suffered injury to [his] right of access and who caused it.” See Chappell, 340 F.3d at 1283. Because an actual injury to a prisoner’s right of access to the courts does not arise until the state interferes with the prisoner’s pursuit of a nonfrivo-lous claim or until such interference is *920imminent, two things must happen before knowledge of an injury can be attributed to the prisoner. See Lewis, 518 U.S. at 349-51, 116 S.Ct. at 2179-80. First, the prisoner must suffer some arguably actionable harm to his constitutional rights (or a threat of such harm must develop). Second, the state must impede (or threaten to impede) the prisoner’s pursuit of a claim based on the harm.
Arthur’s pleadings show neither that he knew nor that he should have known of an actual injury to his right of access to the courts more than two years ago. Far from it. Viewing Arthur’s pleadings in the light most favorable to him, the pleadings establish that Alabama did not even begin interfering with access to the courts until 2016.
1.
As a threshold matter, Arthur’s access-to-courts claim could not have accrued pri- or to September 2014 because the threat of Eighth Amendment harm underlying his claim could not have begun to develop until then. Arthur asserts that he faces a threat of Eighth Amendment harm during his execution process because Alabama uses midazolam in its lethal-injection cocktail, and Alabama did not begin using mi-dazolam until September 2014. See Brooks v. Warden, 810 F.3d 812, 816-17 (11th Cir.), cert. denied sub nom. Brooks v. Dunn, — U.S. —, 136 S.Ct. 979, 193 L.Ed.2d 813 (2016).
The Majority, however, concludes that Arthur’s access-to-courts claim arose as far back 'as 2012. But the claim could not have arisen, and Arthur’s statute of limitations could not have started running, until the threat of Eighth Amendment harm underlying his claim developed. Before such harm developed, Arthur had no basis to allege an access-to-courts violation: he had no real and immediate claim that could be impeded. Had Arthur brought an access-to-courts claim without identifying a specific Eighth Amendment threat posed by Alabama’s current execution process, Alabama could have sought dismissal based on standing, ripeness, or both.
The Majority fails even to consider this issue of when a threat of Eighth Amendment harm developed. That oversight leads the Majority to reach two irreconcilable conclusions. On the one hand, the Majority concludes that Arthur’s access-to-courts claim is time barred—which means a threat of Eighth Amendment harm must have developed more than two years ago. On the other hand, the Majority finds that Arthur has not shown actual injury because he has not established a threat of Eighth Amendment harm. How can that be?
2.
Ultimately, however, the issue of when the threat of Eighth Amendment harm arose is irrelevant because Alabama did not even begin interfering with Arthur’s access to the courts until 2016.
The district court determined that the Department interfered with Arthur’s access to the courts when it enacted its no-cell-phones policy in 2012. Not so. The policy, by itself, does not impede Arthur from pursuing a claim during his execution because it does not completely bar an execution witness’s access to a telephone. At most, it bars a witness from possessing a cell phone during the execution—it does not bar access to, for example, a Department landline. In denying Arthur’s phone-access request in 2016, the Department for the first time decided that Arthur’s attorney could neither possess a cell phone nor access a Department landline. Only with that denial did Alabama begin interfering with Arthur’s access to the courts; only with that denial did an imminent actual *921injury to his right of access to the courts arise.
But even if the no-cell-phones policy could somehow be read as a complete bar to telephone access, Arthur’s pleadings would not on their face show that the policy began interfering with his access to the courts more than two years ago. Arthur’s complaint and attached exhibits6 indicate that the policy is, in practice, a discretionary policy and that Alabama did not impose the policy on him until November, 2016. Arthur specifically alleges that the policy is discretionary, and in his October 2016 letter to the Department requesting access to a telephone, he noted that the Department has a record of allowing exceptions to the policy (for example, to members of the media). Also, in a letter responding to Arthur’s request, the Alabama Attorney General stated that the “decision [of whether to grant the request] ultimately rests with the Commissioner of the Alabama Department of Corrections.”7 (emphasis added). These averred facts raise a question of whether the policy is discretionary.8 And if the policy is indeed discretionary, the policy would not interfered with Arthur’s access to the courts until the Department “applied [the] policy” to him—the interference would not have arisen until the Department made the “decision” in 2016 to deny his phone-access request. See Brown v. Ga. Bd. of Pardons & Paroles, 336 F.3d 1259, 1261 (11th Cir. 2003) (per curiam).
[[Image here]]
As a final note on the issue of timeliness, I find unconvincing the Majority’s conclusion that Arthur’s access-to-courts claim is subject to dismissal based on unreasonable delay. Arthur did not unreasonably delay filing his claim; he filed it within the statute of limitations period. See SCA Hygiene Prod. Aktiebolag v. First Quality Baby Prod., LLC, 580 U.S. -,-, 137 S.Ct. 954, 959, 197 L.Ed.2d 292 (2017) (“Laches ... cannot be invoked to bar legal relief in the face of a statute of limitations enacted by Congress.” (internal quotation marks omitted)). Even more so, Alabama has not shown any prejudice arising from the timing of Arthur’s filing. See Watz v. Zapata Off-Shore Co., 500 F.2d 628, 633 (5th Cir. 1974) (“[A]bsence of prejudice ... will repel a claim of laches.”).
y. CONCLUSION
Thomas Arthur’s right of access to the courts is an important constitutional right. Honoring that right does not require Alabama to do much. Alabama simply has to provide Arthur access to a telephone during his execution.
I respectfully dissent.

, The Majority, pointing to Alabama Code § 15-18-83, seems to imply that the attorney’s ability to perform legal activities at the execution will be limited. Section 15-18-83 sets forth who may attend an execution. It states that a death row prisoner can designate up to six friends and family members to attend his execution. See Ala. Code § 15-18-83(a). If the prisoner wants his attorney to attend his execution, he must use one of his "friend” slots for the attorney. The Majority appears to contend that, because § 15-18-83 requires an attorney to attend an execution in a "friend” slot rather than a designated “attorney” slot, the provision limits the attorney’s ability to engage in legal activities. That argument, however, requires us to read an awful lot into the provision. The provision merely lists groups of persons who can witness an execution; it is silent on the activities that a witness can engage in. See id. And if the Alabama legislature intended to ban attorneys from attending executions and engaging in legal activities, it could have easily said that. One reason the legislature did not enact such a ban may be that the ban would have triggered immediate legal challenges.


. In the Department's denial letter, which Arthur attached to his complaint, the Department explicitly rejected Arthur’s request for his attorney to have access to a cell phone but only generally addressed his landline request. The Department was nonetheless clear that Arthur’s attorney will be completely barred from accessing a telephone during the execution.


. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc) (holding that all decisions of the "old Fifth” Circuit handed down prior to the close of business on September 30, 1981 are binding precedent in the Eleventh Circuit),


. Alabama's refusal also puts it at odds with other states. Arizona and Ohio both specifically allow a death row prisoner's attorney to access a telephone during the execution process. See Ariz. Dep’t of Corrs., DO 710.13(1.5), Dep't Order Manual (2015) ("While the attorney witness is in the witness room, a member of the Witness Escort Team shall hold one mobile phone designated by the attorney, to be made available to the attorney in exigent circumstances.”); Ohio Dep’t of Rehab, and Corrs., Execution Rule VI(G)(2), Dep’t Rules and Regulations (2015) ("If the prisoner chooses to have his or her counsel as a witness, at all times after counsel enters the witness room, counsel shall have free access to the phone near the entrance door of the Death House.”).


. In addition to finding that Arthur has failed to establish actual injury, the Majority avers that Arthur's access-to-courts claim is unavailing because legitimate penological interests support Alabama’s decision to deny Arthur access to a telephone. However, I struggle to see how providing access to a telephone, as other states have done, is sufficiently burdensome to justify infringement of a fundamental constitutional right. Further, the record at this time simply does not support dismissal based on this issue of penological interests—whether legitimate penological interests support Alabama’s decision to deny Arthur access to a telephone is a fact-intensive question.


. In addition to the Department's November 2016 letter denying Arthur’s phone-access request, the attached exhibits include the request itself and a response to the request from the Alabama Attorney General.


. Notably, the Majority, in discussing the Attorney General’s response, overlooks this part of the response.


. Cutting against Arthur's "discretionary” argument, the Department, in its November 2016 denial letter, asserted that the no-cellphones policy is not discretionary. The Majority seems to believe that this statement alone establishes that the policy is not discretionary. See Maj, Op. at 906 n,10. It does not. Arthur has set forth allegations that undermine the statement, and those allegations, taken in the light most favorable to him, at the very least support a plausible inference that the policy is discretionary. Dismissal is not appropriate at the pleadings stage simply because the defendant has refuted the plaintiff’s allegations.